141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Luis Carlos MONGE-HIGUERA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70482.I & NS No. Avr-vjz-zyd.
United States Court of Appeals,Ninth Circuit.
.Submitted March 11, 1998**.Decided March 23, 1998.

1
Petition to Review a Decision of the Board of Immigration Affairs.


2
Before CANBY and KOZINSKI, Circuit Judges, and WEINER,*** District Judge.


3
MEMORANDUM*


4
The BIA issued Monge-Higuera's final deportation order on April 5, 1997;  he was deported on or about September 12, 1997.  Under 8 U.S .C. § 1105a(c), "An order of deportation ... shall not be reviewed by any court if the alien ... has departed from the United States after the issuance of the order."


5
The limited exception we recognized in Mendez v. INS, 563 F.2d 956, 958 (9th Cir.1977)--that the departure must be legally executed--does not apply.  Mendez allowed that a deportation may still be reviewed if the INS violated its own rules in carrying it out--if, for example, the alien was simply kidnapped and removed from the country.  Monge-Higuera does not allege that his deportation was not completed pursuant to INS regulations.


6
The petition is DISMISSED for lack of jurisdiction.



**
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 * The Honorable Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3